Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-17 directed to an invention non-elected without traverse.  Accordingly, claims 13-17 have been cancelled by Examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 13-17 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350. The examiner can normally be reached M,T,Th,F 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736